


110 HR 6375 IH: Healthy Transition Act of

U.S. House of Representatives
2008-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6375
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2008
			Mr. Stark (for
			 himself and Mr. George Miller of
			 California) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce
		
		A BILL
		To provide assistance to adolescents and young adults
		  with serious mental health disorders as they transition to
		  adulthood.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Transition Act of
			 2008.
		2.Healthy transitioning
			 for youthSubpart 3 of part B
			 of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et seq.) is
			 amended by adding at the end the following:
			
				520K.Healthy
				transitioning for youth
					(a)Planning
				grants
						(1)In
				generalThe Secretary, in consultation with the agencies
				described in subsection (c)(3), shall award grants or cooperative agreements to
				States to develop plans for the statewide coordination of services to assist
				adolescents and young adults with a serious mental health disorder in acquiring
				the skills, knowledge, and resources necessary to ensure their healthy
				transition to successful adult roles and responsibilities.
						(2)ApplicationTo
				be eligible for a grant or cooperative agreement under this subsection, a State
				shall submit to the Secretary an application, at such time, in such manner, and
				containing such information as the Secretary may require.
						(3)PlanNot
				later than 18 months after the receipt of a grant or cooperative agreement
				under this subsection, a State shall submit to the Secretary a State plan that
				shall include—
							(A)reliable estimates
				on the number of adolescents and young adults with serious mental health
				disorders in the State;
							(B)information on the
				youth targeted under this Act, including—
								(i)the number of
				adolescents and young adults with serious mental health disorders in the State
				and the number of such individuals who are currently being served in the
				State;
								(ii)the number of
				such individuals who are receiving mental health services provided by State
				agencies other than the agency responsible for mental health services in the
				State;
								(iii)the number of
				youth with serious mental health disorders who are involved in the juvenile
				justice system in the State;
								(iv)the number of
				youth with serious mental health disorders who are involved in the child
				protection system in the State;
								(v)the number of
				youth with serious mental health disorders who have plans in effect under the
				Individuals with Disabilities Education Act in the State;
								(vi)the number of
				youth with serious mental health disorders who are involved in vocational
				rehabilitation in the State;
								(vii)the range of
				ages served by the programs described in clauses (i) through (vi); and
								(viii)a description
				of the overall transition coordination that is currently provided by the State
				or local authorities and programs in the State;
								(C)an identification
				of the skills, knowledge, and resources that adolescents and young adults with
				serious mental health disorders in the State will need to ensure their
				successful and healthy transition into adult roles and responsibilities;
							(D)an identification
				of the obstacles that adolescents and young adults with serious mental health
				disorders in the State encounter while transitioning into adult roles and
				responsibilities, including breaks in service or programs caused by eligibility
				and program criteria differences between the child and adult mental health
				systems and the lack of local access to mental health and transition
				services;
							(E)an identification
				of the current level, type, quality, effectiveness, and availability of
				services, including evidence-based practices, available in the State that are
				uniquely designed for adolescents and young adults with a serious mental health
				disorder to ensure a healthy transition to successful adult roles and
				responsibilities;
							(F)an identification
				of adolescents and young adults with a serious emotional disorder who have a
				low likelihood of a healthy and successful transition due to the severity of
				their illness, and an identification of how the State will provide treatment
				and other support services to this population;
							(G)an analyses of the
				strengths, weaknesses, and gaps of the current system in the State, including
				the availability of lack of mental health professionals trained to treat
				adolescents and young adults with a serious mental health disorder, as well as
				barriers, to address the needs of adolescents and young adults with a serious
				mental health disorder with an appropriate array of effective services and
				supports;
							(H)a description of
				how the State will improve the system of care to ensure successful and healthy
				transitions;
							(I)a description of how
				the State will coordinate the services of State and non-State agencies that
				serve adolescents and young adults with a serious mental health
				disorder;
							(J)a description of
				how the State will provide a system of coordinated service delivery under the
				grant or cooperative agreement that will address the effective services,
				supports, and unique needs of adolescents and young adults with a serious
				mental disorder, including those who have been placed in out of home settings
				such as the juvenile justice system or those who are or were involved in the
				child protection systems;
							(K)a description of
				how the State will coordinate efforts under the grant or cooperative agreement
				with existing services and systems in the State that focus on life skills
				necessary for a healthy transition including health, employment and
				pre-employment training, transportation, housing, recreation, mental health
				services, substance abuse, vocational rehabilitation services for persons with
				disabilities, and training for adolescents, young adults and adults, consumers
				and their families;
							(L)a description of
				how the State will work to build workforce capacity to serve the population
				described in subparagraph (J);
							(M)a description of
				how the State will reach out to the target population pre-transition, during
				transition, and post-transition;
							(N)a description of
				how the State is currently utilizing and leveraging (and how the State will use
				and leverage) Federal funding streams to care for the target population,
				including funding through Medicaid, the Department of Housing and Urban
				Development, the Department of Labor though supported employment, the Early and
				Periodic Screening, Diagnosis, and Treatment Program, and other programs, and
				including an outline of the barriers the State faces in making Federal funding
				flow to the targeted population in a coordinated manner;
							(O)a description of
				how the State will involve adolescents and young adults with serious mental
				health disorders and their families and guardians in the service design,
				planning, and implementation of the plan under the grant or cooperative
				agreement;
							(P)an implementation
				subplan that shall be designed to recognize the challenges of implementing a
				program between communities at a statewide level and how the State will
				overcome those challenges;
							(Q)a description of
				how the State plans to evaluate outcomes under the program funded under the
				grant or cooperative agreement;
							(R)a designation of
				the State office that will be the lead agency responsible for administering the
				program under the grant or cooperative agreement;
							(S)a description of
				how the State will ensure that the activities planned under the grant or
				cooperative agreement will remain sustainable at the end of the cycle of
				Federal funding under this section; and
							(T)any other
				information determined appropriate by the Secretary.
							(4)Duration of
				supportThe duration of a grant or cooperative agreement under
				this subsection shall not exceed 2 fiscal years.
						(5)Technical
				assistanceThe Secretary shall provide technical assistance and
				training in the development of the plan under paragraph (3), including
				convening a meeting of potential applicants for grants or cooperative agreement
				under this subsection.
						(6)Authorization of
				appropriations
							(A)In
				generalThere is authorized to be appropriated to carry out this
				subsection, $6,000,000 for fiscal year 2009, and such sums as may be necessary
				for each of fiscal years 2010 through 2013.
							(B)Technical
				assistanceThe Secretary shall make available 15 percent of the
				amount appropriated under subparagraph (A) in each fiscal year for technical
				assistance under paragraph (5).
							(b)Implementation
				grants
						(1)In
				generalThe Secretary shall award grants or cooperative agreement
				to eligible States for the coordination of services to assist adolescents and
				young adults with serious mental health disorders in acquiring the services,
				skills, and knowledge necessary to ensure their healthy transition to
				successful adult roles and responsibilities.
						(2)EligibilityTo
				be eligible for a grant or cooperative agreement under paragraph (1), a State
				shall—
							(A)be a State that
				has received a grant or cooperative agreement under subsection (a) and
				submitted a plan that meets the requirements of paragraph (3) of such
				subsection; or
							(B)be a State that
				has not received such a grant or cooperative agreement but that has a plan that
				is equivalent to the plan required under subsection (a)(3).
							(3)ApplicationTo
				be eligible for a grant or cooperative agreement under this subsection, a State
				shall submit to the Secretary an application, at such time, in such manner, and
				containing such information as the Secretary requires, including—
							(A)a copy of the plan
				submitted under subsection (a)(3), or in the case of a State described in
				paragraph (2)(B), a plan that is equivalent to the plan required under
				subsection (a)(3);
							(B)a list of the
				State agencies that will participate in the program to be funded under the
				grant or cooperative agreement along with written verification as to the
				commitment of such agencies to the program;
							(C)an assurance that
				the State will develop a coordinating committee composed of representatives of
				the participating State agencies, as well as consumers and families of
				consumers;
							(D)a description of
				the role of such coordinating committee; and
							(E)the names of at
				least two local communities that will implement the program at the local level
				and how those communities will implement the State plan.
							(4)Use of
				fundsFunds provided under a grant or cooperative agreement under
				this subsection shall be used to implement the State plan, including—
							(A)facilitating a
				youth ombudsman or other advocacy program;
							(B)facilitating peer
				support programs and networks within the State;
							(C)facilitating
				access to independent living and life skills supports;
							(D)developing
				infrastructure to support access to necessary health, mental health,
				employment, education, and housing supports; and
							(E)facilitating the
				training of support providers and workforce capacity to serve the target
				population.
							(5)Duration of
				supportThe duration of a grant or cooperative agreement under
				this subsection shall not exceed 5 fiscal years.
						(6)Matching
				requirement
							(A)In
				generalTo be eligible for a grant or cooperative agreement under
				this subsection, the State shall agree that, with respect to the costs to be
				incurred by the State in carrying out activities under the grant or cooperative
				agreement, the State will make available (directly or through donations from
				public or private entities) non-Federal contributions toward such costs in an
				amount that—
								(i)for
				the first fiscal year for which the State receives payments under the grant or
				cooperative agreement, is not less than $1 for each $3 of Federal funds
				provided under the grant or cooperative agreement;
								(ii)for any second or
				third such fiscal year, is not less than $1 for each $2 of Federal funds
				provided under the grant or cooperative agreement;
								(iii)for any fourth
				such fiscal year, is not less than $1 for each $1 of Federal funds provided
				under the grant or cooperative agreement; and
								(iv)for any fifth
				such fiscal year, is not less than $2 for each $1 of Federal funds provided
				under the grant or cooperative agreement.
								(B)Determination of
				amount contributed
								(i)In
				generalNon-Federal contributions required under subparagraph (A)
				may be in cash or in kind, fairly evaluated, including plant, equipment, or
				services. Amounts provided by the Federal Government, or services assisted or
				subsidized to any significant extent by the Federal Government, may not be
				included in determining the amount of such non-Federal contributions.
								(ii)Non-Federal
				contributionsIn making a determination of the amount of
				non-Federal contributions for purposes of clause (i), the Secretary may include
				only non-Federal contributions in excess of the average amount of non-Federal
				contributions made by the State involved toward the purpose of the grant or
				cooperative agreement under this subsection for the 2-year period preceding the
				first fiscal year for which the State receives a grant or cooperative agreement
				under such subsection.
								(7)Technical
				assistanceThe Secretary shall provide technical assistance and
				training to recipients of grants or cooperative agreements under this
				subsection, including convening meetings each year to identify ways of
				improving State programs. Such meetings shall include the members of the
				Federal Partners Committee under subsection (c).
						(8)EvaluationThe
				Secretary shall carry out a cross-site evaluation that—
							(A)reports on current
				State efforts to transition the population involved prior to the implementation
				of the State plans under this section; and
							(B)evaluates the
				program carried out by the State under this section to determine the
				effectiveness of such program in meeting its goals and objectives as compared
				with current approaches.
							(9)Authorization of
				appropriations
							(A)In
				generalThere is authorized to be appropriated to carry out this
				subsection, $6,000,000 for each of fiscal years 2009 and 2010, $15,000,000 for
				fiscal year 2011, $20,000,000 for fiscal year 2012, and $25,000,000 for fiscal
				year 2013.
							(B)Technical
				assistance and evaluationThe Secretary shall make available 15
				percent of the amount appropriated under subparagraph (A), or $2,000,000
				whichever is greater, in each fiscal year for technical assistance under
				paragraph (7) and the evaluation under paragraph (8).
							(c)Federal
				Partners
						(1)In
				generalThe Secretary shall designate an existing Federal entity,
				or establish a Committee of Federal Partners, to coordinate service programs to
				assist adolescents and young adults with serious mental health disorders in
				acquiring the knowledge and skills necessary for them to transition into adult
				roles and responsibilities.
						(2)Existing Federal
				entityIf the Secretary elects to utilize an existing Federal
				entity under paragraph (1), the Secretary shall ensure that—
							(A)such entity is
				comprised of representatives of at least the agencies described in paragraph
				(3); and
							(B)such entity shall
				give special attention to the knowledge and skills needed by adolescents and
				young adults with mental health disorders in coordinating the programs funded
				under this section.
							(3)MembershipA
				Federal entity utilized under this subsection, or a committee established under
				paragraph (1), shall include representatives of—
							(A)the Department of
				Education (or any subagency of the Department);
							(B)the Department of
				Health and Human Services (or any subagency of the Department);
							(C)the Department of
				Labor (or any subagency of the Department);
							(D)the Department of
				Transportation (or any subagency of the Department);
							(E)the Department of
				Housing and Urban Development (or any subagency of the Department);
							(F)the Department of
				Interior (or any subagency of the Department);
							(G)the Department of
				Justice (or any subagency of the Department);
							(H)the Social
				Security Administration;
							(I)an organization
				representing consumers and families of consumers as designated by the
				Secretary; and
							(J)an organization
				representing mental health and behavioral health professionals as designated by
				the Secretary.
							(4)Role of entity
				or committeeThe Federal entity or committee designated or
				established under paragraph (1) shall review how Federal programs and efforts
				that address issues related to the transition of adolescents and young adults
				with serious mental health disorders may be coordinated to ensure the maximum
				benefit for the individuals being served and to provide technical assistance to
				the States who are planning or implementing programs under this section.
						(5)ReportNot
				later than 18 months after the date of enactment of this Act, the Federal
				entity or committee designated or established under paragraph (1) shall submit
				to the appropriate committees of Congress, and make available to the general
				public, a report concerning the participation of Federal agencies and
				stakeholders in the planning and operations of the entity or committee. Such
				report shall also contain a description of the status of the efforts of such
				entity or committee in coordinating Federal efforts on behalf of the target
				population.
						(6)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection, $1,000,000 for fiscal year 2009, and such sums as may be
				necessary for each of fiscal years 2010 through 2013.
						(d)DefinitionIn
				this section, the term serious mental health disorder has the
				meaning given the term serious mental illness by the
				Administrator for purposes of this
				title.
					.
		
